Citation Nr: 0422600	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  98-08 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for gouty arthritis of 
multiple joints.   
 
2.  Entitlement to service connection for traumatic arthritis 
of the ankles.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from November 1950 to November 
1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from November 1997 and July 1998 decisions 
of the Montgomery, Alabama Regional Office (RO).  The 
November 1997 RO decision denied service connection for 
traumatic arthritis of the ankles.  The July 1998 RO decision 
determined that new and material evidence had not been 
submitted to reopen a claim for gouty arthritis of multiple 
joints.  In July 2000, the Board remanded this appeal to the 
RO to schedule the veteran for a Travel Board hearing.  

In September 2000, the case was transferred to the Atlanta, 
Georgia Regional Office (RO).  In September 2003, the case 
was transferred to the Roanoke, Virginia Regional Office 
(RO).  The veteran testified at a Travel Board hearing held 
at the RO in March 2004.  

The Board notes that the RO has listed the issues as whether 
new and material evidence has been submitted to reopen claims 
for service connection for traumatic arthritis of the ankles 
and for gouty arthritis of multiple joints.  However, as 
noted above, the November 1997 RO decision denied service 
connection for traumatic arthritis of the ankle on a de novo 
basis.  Therefore, the Board will address such claim in that 
manner.  

The present Board decision addresses the issue of service 
connection for traumatic arthritis of the ankles.  The issue 
of whether new and material evidence has been submitted to 
reopen a claim for service connection for gouty arthritis of 
multiple joints is the subject of the remand at the end of 
the decision.  


FINDING OF FACT

The veteran's traumatic arthritis of the ankles began during 
active service.  


CONCLUSION OF LAW

Traumatic arthritis of the ankles was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from November 
1950 to November 1953.  His service medical records were 
partially destroyed in the 1973 fire at the National 
Personnel Records Center.  The available service medical 
records are partially burned and are illegible in places.  On 
a medical history form at the time of the November 1950 
enlistment examination, the veteran checked that he did not 
have foot trouble, arthritis, and any bone, joint, or other 
deformity.  The objective November 1950 examination report 
noted, as to the bones, joints and muscles evaluation, that 
the veteran had pes planus which was not considered 
disabling.  A March 1952 treatment entry noted that the 
veteran was treated for traumatic arthritis of both ankles 
that existed prior to service.  It was noted that the ankles 
were taped and that the veteran was to wear low quarter shoes 
for the next four days.  A June 1952 consultation report 
noted that the veteran was on a rifle range and that he had 
swelling of the left ankle.  It was noted that the 
sedimentation rate was normal.  On a medical history form at 
the time of the November 1953 separation examination, the 
veteran checked that he had cramps in his legs.  The 
reviewing examiner noted that he had minor complaints.  The 
objective November 1953 examination report included notations 
that the veteran's feet and lower extremities were normal.  

VA treatment records dated from December 1979 to May 1985 
show treatment for several disorders.  A December 1979 
treatment entry indicated diagnoses including acute gout of 
the right elbow.  A December 1981 hospital summary noted that 
the veteran was admitted for an acute exacerbation of right 
ankle and right knee arthritis.  The diagnoses included acute 
exacerbation of right ankle and right knee arthritis and 
history of hyperuricemia, normal at present.  

The veteran underwent a VA general medical examination in 
February 1986.  He reported a history of having gout for the 
past thirty years.  The veteran stated that his ankles and 
big toes, especially the right big toe, would give him 
problems with gout flare-ups.  The examiner reported that 
examination of the ankles and feet revealed no present 
abnormalities.  The diagnoses included osteoporosis of the 
bones of the feet and degenerative changes of the intertarsal 
and tarsometatarsal joints.  A February 1986 radiological 
report, as to the ankles, indicated that examination of the 
ankles revealed minimal soft tissue swelling.  It was noted 
that the ankle mortise appeared intact, bilaterally, and that 
there was no evidence of a fracture.  

VA treatment records dated from June 1986 to March 2004 refer 
to continued treatment for multiple disorders including gouty 
arthritis of multiple joints.  A January 1998 entry noted 
that the veteran had been followed for gouty arthritis and 
degenerative joint disease.  A February 2004 entry noted that 
the veteran complained of increased problems with gout over 
the last few days, first in his left knee and presently in 
his ankle.  The diagnosis was acute gout.  A March 2004 entry 
noted that the veteran complained of swelling in both ankles 
for one week with a history of gouty arthritis.  It was noted 
that his significant health problem was arthritis.  

II.  Analysis

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in 
correspondence, the rating decision, the statement of the 
case, the supplemental statements of the case, and a July 
2003 letter.  

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claims under the VCAA.  
VA examinations have been provided.  Service, VA, and private 
medical records have been associated with the claims file, 
and there do not appear to be any outstanding medical records 
that are relevant to this appeal.

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

The available service medical records from the veteran's 
November 1950 to November 1953 active duty show that on the 
November 1950 enlistment examination, he checked that he did 
not have foot trouble, arthritis, or any bone, joint, or 
other deformity.  The objective November 1950 enlistment 
examination report solely noted that he had pes planus.  A 
March 1952 treatment entry indicated that the veteran was 
treated for traumatic arthritis of both ankles that existed 
prior to service.  However, the Board notes that there is no 
indication that any ankle problems, including traumatic 
arthritis, existed prior to the veteran's entry into service.  
In fact, as noted above, the November 1950 enlistment 
examination is negative for any such condition and there is 
no pre-service evidence of treatment for any ankle problems.  
Therefore, the Board cannot conclude that the diagnosed 
traumatic arthritis of the ankles was incurred prior to 
service.  See 38 C.F.R. § 3.303.  

Post-service medical records show treatment for multiple 
disorders including arthritis of the ankles.  A December 1981 
hospital examination report specifically diagnosed an acute 
exacerbation of right ankle arthritis.  

As noted above, there is no indication that the veteran's 
traumatic arthritis of the ankles was present before service.  
Also, there is present evidence of arthritis of the ankles.  
Therefore, the Board concludes that traumatic arthritis of 
the ankles was incurred in service, and that service 
connection is warranted.  The benefit-of-the-doubt rule (38 
U.S.C.A. § 5107(b)) has been considered in making this 
decision.  


ORDER

Service connection for traumatic arthritis of the ankles is 
granted.  


REMAND

The other issue on appeal is whether new and material 
evidence has been submitted to reopen a claim for service 
connection for gouty arthritis of multiple joints.  

At the March 2004 Travel Board hearing, the veteran reported 
that his problems with gout started in 1951 when he was 
stationed at Fort Bragg, North Carolina.  He stated that he 
was treated at the infirmary and at the hospital at Fort 
Bragg.  

The veteran's service medical records have been partially 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in 1973.  However, it is possible that additional 
records may yet exist.  The Board notes that there is no 
indication that the RO has attempted to obtain any hospital 
extracts from the Surgeon General's Office (SGO).  An attempt 
should be made to obtain any such records.  

Additionally, the Board observes that the RO denied service 
connection for traumatic arthritis of the ankles in its 
November 1997 decision.  There is some indication in the file 
that the veteran is also claiming service connection for 
traumatic arthritis of the feet.  This should be clarified.  

Further, the Board notes that the veteran has not been 
afforded a VA examination with an etiological opinion as to 
his claimed gouty arthritis of multiple joints.  

After a review of entire the record, it is the judgment of 
the Board that the duty to assist the veteran with his claim 
includes obtaining any hospital records from the SGO and 
providing him with a VA examination with an opinion as to the 
etiology of his claimed gouty arthritis of multiple joints.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should try to get the SGO 
admission card records relating to 
hospital treatment for gout at Fort Bragg, 
North Carolina in 1951.  The results of 
such request, whether successful or 
unsuccessful, must be documented in the 
claims file, and the veteran informed of 
any negative results.  

2.  The RO should have the veteran undergo 
a VA examination to determine the likely 
time of onset of his claimed gouty 
arthritis of multiple joints.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should provide 
a medical opinion, with adequate 
rationale, as to the approximate date of 
onset and etiology of the veteran's gouty 
arthritis of multiple joints, including 
any relationship between such condition 
and the veteran's period of service.  

3.  The RO should contact the veteran to 
clarify whether he is also claiming 
service connection for traumatic arthritis 
of the feet, and address any such claim.  

4.  Thereafter, the RO should review the 
claim for service connection for gouty 
arthritis of multiple joints.  If the 
claim is denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                     
______________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



